DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 4-10 have not been further treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (US 2012/0298392).
Regarding independent claim 1, Weiss discloses a vibration absorber (see Abstract, FIG. 5) for absorbing and/or damping vibrations of a vehicle part (see Abstract), comprising at least one mass element (2), at least one fastening element (1) for fastening the vibration absorber to the vehicle part (see FIG. 4), at least one spring device (5, 7) and at least one securing device (8) which captively connects the mass element and the fastening element to one another (see FIG. 4), wherein the spring device is designed as at least one elastomeric shaped part (see ¶ 0043, 0044) which is manufactured separately from the mass element and the fastening element (see FIG. 5; ¶ 0058), and wherein the securing device see FIG. 5; see also ¶¶ 0055, 0056, 0058).  
Regarding claim 3, Weiss discloses that the elastomeric shaped part is connected in a positive and/or non-positive form-locking and/or force-locking manner to the securing device, the mass element and/or the fastening element (see FIG. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 2012/0298392), as applied to claim 1, above, and further in view of Bailey et al. (US 5,924,670).
Regarding claim 2, Weiss does not disclose that the securing device preloads the elastomeric shaped part during assembly with the mass element.
Bailey teaches a vibration absorber (see Abstract, FIG.) comprising at least one elastomeric shaped part (62, 64) and a securing device (22, 40), wherein the securing device preloads the elastomeric shaped part during assembly with the mass element (see col. 2, lines 4-11).  
It would have been obvious to preload the elastomeric shaped part of Weiss to set a desired spring rate of the elastomeric shaped part to provide a damping effect at a particularly desired frequency.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

June 9, 2021